Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Woodfill (US 4026235; cited by Applicant). Woodfill discloses a control for a jet propulsion boat (Figure 1) with a water jet propulsion unit (Figure 5), a water jet ejection nozzle connect to an outlet of the water jet unit, the water jet ejection nozzle being oriented to essentially direct a water jet at least in a longitudinal direction of the jet propulsion boat (Figure 5), a jet baffle (18) that changes flow direction of at least part of the water jet exiting the water jet ejection nozzle with respect to a direction essentially parallel to a longitudinal axis of the jet propulsion boat and according to a direction from bow to stern of the jet propulsion boat (column 2, lines 38-46; Figures 1-4), also with the jet baffle is configured to be controlled to progressively change a part of the water jet diverted from the direction essentially parallel to the longitudinal axis of the jet propulsion boat and according to the direction from bow to the stern of the jet propulsion boat to determine one of conditions of neutral thrust in which the jet propulsion boat is stopped of forward thrust at variable speed and of backwards thrust of at least one .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodfill (US 4026235; cited by Applicant) in view of Morvillo (US 2005/0042951; cited by Applicant). Woodfill does not disclose a hydraulic actuator. Morvillo teaches a hydraulic actuator (paragraph 0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Woodfill with a hydraulic actuator as taught by Morvillo for improved actuation. The combination combines known features to achieve predictable results. With respect to claim 4, note Morvillo, Figures 6-7.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodfill (US 4026235; cited by Applicant) in view of Morvillo (US 2005/0042951; cited by Applicant) and Bourret (US 9682757; cited by Applicant). Woodfill does not disclose a memory with a software control system. Morvillo teaches using a memory (paragraph 0127). Bourret teaches a software control system (Figures 21-22; column 21, lines 36-64; claims 6-8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Woodfill with a 
The amendment to the claims filed on 6/18/20 does not comply with the requirements of 37 CFR 1.121(c) because claim identifiers and claims text markings have not been used.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Because the claims filed 6/18/20 do not include identifiers and text markings, these claims have not been entered or examined.
This Office Action is based upon the original claims filed 5/26/20.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breslin (US 3756185) shows a thrust trimmer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617